Title: From James Madison to Albert Gallatin, 1 July 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State. July 1. 1808.

I request you to be pleased to issue your warrant on the appropriations for the relief of Seamen for $1068 3/100, in favor of James Davidson Junr., the holder of the enclosed bill for that amount, drawn erroneously on the Secretary of the Treasury, on the 10th. of February last, by Joseph Pulis, Consul of the United States at Malta, who is to be charged & held accountable for the same.  I am &c.

James Madison.

